                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 KEVIN BRIGGS,
                                                      CV 18-10-BU-KLD
                      Plaintiff,

 vs.                                                   ORDER

 GALLATIN COUNTY and JOHN
 DOES 1-8, as individuals and in their
 official capacities as detention officers,

                      Defendants.


       Defendant Gallatin County has filed an unopposed motion for a status

conference. (Doc. 44.) Good cause appearing,

       IT IS ORDERED that a telephonic status conference is scheduled for 2:30

p.m. on February 4, 2020. All counsel shall call 1-877-336-1839 at the designated

time to participate in the conference. When prompted, enter the access code

7360693 followed by #.

             DATED this 3rd day of February, 2020.




                                                  ______________________________
                                                  Kathleen L. DeSoto
                                                  United States Magistrate Judge

                                              1
